Citation Nr: 1713654	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  09-15 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for residuals of head injury. 


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel
INTRODUCTION

The Veteran served on active duty from February 1997 to February 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which is the Agency of Original Jurisdiction (AOJ) in this matter.  In relevant part, the May 2007 rating decision denied service connection for bilateral hearing loss and residuals of a head injury.  The Veteran filed a notice of disagreement against the decision in April 2008 and, in response to a March 2009 Statement of the Case (SOC), appealed the decision to the Board in April 2009.  In May 2012, the Board remanded this matter for the convening of a Board hearing.  In July 2012, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing convened at the AOJ.  A transcript of the hearing is included in the record.  The Board remanded this matter for additional development in September 2012 and December 2015.  The issues are again before the Board for appellate consideration.  

The record consists of electronic claims files and has been reviewed.  VA has added new and relevant evidence to the record since the most recent Supplemental SOC (SSOC) in March 2016.  The evidence has been considered pursuant to the Veteran's March 2016 waiver of initial AOJ review of the evidence.  See 38 C.F.R. §§ 19.31, 20.1304(c).   


FINDINGS OF FACT

1.  The Veteran does not have hearing loss disability under VA guidelines.  

2.  The Veteran does not have residuals of a head injury. 




CONCLUSIONS OF LAW

1.  Hearing loss disability was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2016).

2.  Residuals of a head injury were not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

VA has a duty to notify and to assist the Veteran in the development of his claims.  In correspondence to the Veteran dated from September 2006, the AOJ has notified the Veteran of the information and evidence needed to substantiate and complete the claims decided here, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how service connection claims, disability ratings, and effective dates are determined.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, following full notification, the claims on appeal have been readjudicated in SSOCs.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006).  

With regard to the duty to assist, the Veteran's medical records, to include service treatment records (STRs), VA and private treatment records, and medical evidence from the Social Security Administration (SSA), have been obtained.  Moreover, the Veteran underwent VA examinations during the appeal period, reports of which are included in the record.   

With respect to the July 2012 hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. § 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ ensured clarification of the appellate issues decided herein, the VLJ ensured clarification of the evidence that would support the claims, and the VLJ later remanded the claims twice for additional medical inquiry and development.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103 (c)(2), nor have they identified any prejudice in the conduct of the hearing.

The Board finds that further action is unnecessary under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  The Veteran will not be prejudiced as a result of the Board's adjudication of the issues below.
  
II.  Service Connection 

The Veteran claims that he incurred hearing loss disability and residuals of head injury during active duty.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

For veterans who served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disorders such neurological disability are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those disabilities specified as chronic under 38 C.F.R. § 3.309(a)).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be granted to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on the merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In this matter, the evidence consists of STRs, private and VA treatment records, evidence from SSA, lay statements from the Veteran, and VA compensation examination reports dated in October and December 2012, March 2013, July 2015, and October 2016.  This evidence indicates that the Veteran does not have current hearing loss disability or current residuals of head trauma.  

A.	Hearing Loss  

Under VA guidelines, hearing loss will be considered a disability for VA disability compensation purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

In this case, service connection is unwarranted for hearing loss disability because the evidence demonstrates no disability under 38 C.F.R. §  3.385.  The Veteran underwent VA audiological testing in October 2012 and July 2015.  Neither report indicates an auditory threshold of 40 decibels in a frequency between 500 and 4000 Hz, auditory thresholds of at least 26 decibels in at least three of the frequencies between 500 and 4000 Hz, or speech recognition less than 94 percent in either ear.  In fact, the July 2015 VA examiner noted 100 percent in each ear, and found the Veteran's hearing acuity "within normal limits."  38 C.F.R. § 3.385.  Further, none of the other medical evidence of record - in VA, private, or SSA reports or records - notes findings that would satisfy the criteria noted under 38 C.F.R. § 3.385.  

The Board does not ignore that the Veteran was likely exposed to acoustic trauma while serving in the U.S. Marine Corps.  In the absence of a disability, however, compensation may not be awarded.  In the absence of evidence of a current disability, there can be no grant of service connection under the law.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, a service connection finding for hearing loss disability is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

B.	Residuals of Head Injury

Similarly, the evidence indicates that the Veteran does not have residuals of a head injury.  

During his July 2012 Board hearing, the Veteran maintained that he injured his neck and head during basic training.  Several STRs dated in February 1997 document a neck injury and subsequent treatment for neck pain.  None of this evidence indicates a head injury, however.  Further, the remaining STRs are negative for head injury, or brain or neurological problems related to head trauma.  Indeed, the February 2001 separation report of medical examination found the Veteran's head and neurological system to be normal, while the February 2001 separation report of medical history indicated no history of "head injury."  

Post-service medical evidence does not indicate a head injury.  Neither the treatment records from VA, private entities, or SSA, nor the VA examination reports, indicate head trauma from which the Veteran has current residuals.  October 2012, March 2013, and October 2016 examination reports address the Veteran's complaints of headaches, for which he has been service connected since August 2006.  As these reports note, and as is documented by STRs and post-service private and VA treatment records, the Veteran has complained of headaches since active duty.  None of these reports indicates, however, that the headaches relate to a claimed prior head injury.  Indeed, the Veteran has indicated repeatedly that his headaches were not related to any particular injury.  

A December 2012 VA examination report directly addresses the issue of head injury.  In the report, the examiner stated that the Veteran did not have a traumatic brain injury (TBI).  The examiner reviewed the evidence and noted that the Veteran had a neck injury during service, but manifested no loss of consciousness and "no neuro deficits[.]"  The examiner stated that, "[n]o records seen in c-file ... support the diagnosis of TBI" and "[n]o recent treatment or diagnosis records pertaining to TBI seen[.]"  Lastly, the examiner indicated that the examination found no "facets of TBI-related cognitive impairment or subjective symptoms of TBI."  In sum, the evidence indicates that the Veteran did not have TBI, and does not currently have residuals of a TBI.  

Again, in the absence of evidence of a current disability, there can be no grant of service connection under the law.  See Brammer, supra.  Here, there is no functional impairment and the Veteran's complaints do not rise to the level of disability in this particular case.  In reaching this conclusion, we use the definition of disability as noted in Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991) (a disability is an inability to pursue an occupation because of physical or mental impairment).  Accordingly, a service connection finding for residuals of head injury is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In assessing these claims, the Board has considered the Veteran's lay assertions that he has hearing loss and residuals of head trauma.  He is competent to report observable symptoms such as pain and diminished hearing acuity.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the existence of hearing loss under 38 C.F.R. § 3.385, or of disabling neurological impairment due to brain injury, are internal pathologies beyond a lay witness's capacity to observe.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  On the question of whether the Veteran has these disabilities, the medical evidence is more credible.  Indeed, the Veteran's lay assertions are not medically significant, particularly when compared with the detailed and persuasive findings by the VA examiners.  In weighing the evidence, the Board finds that those examination reports finding no current disability preponderate against the lay assertions.  See Alemany and Gilbert, both supra.  

As the preponderance of the evidence is against the claims to service connection, the benefit-of-the-doubt doctrine does not apply, and the claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for bilateral hearing loss is denied. 

Entitlement to service connection for residuals of head injury is denied.  



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


